DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14 are objected under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).   These claims appear to be duplicates.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1, 2, 4-6, 8, 11-15, 17-20, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication 2018/0110093 to Deros et al.
Referring to claim 1, Deros shows a combined light switch and thermostat for deployment in a room of a property, comprising: a screen for displaying at least a portion of a user interface of the combined light switch and thermostat (Figure 5, modular hub, Figure 6, cell phone, figures 7, Hub devices); one or more network interfaces configured to communicate with a plurality of in-room devices of the room of the property (paragraph 0007 – room based IoT network) and a central host controller that administers and controls a plurality of rooms of the property (enterprise server and/or hotel server, paragraph 0085 – or Paas server, paragraph 0007), wherein the in-room devices include at least a climate control device and a lighting device (Figure 1, lighting, Thermostat); a processor configured to execute control code (server device); a memory configured to store the control code (server device), wherein the control code when executed is operable to, in response to user input in the user interface of the combined light switch and thermostat, issue control commands to one or more of the in-room devices (paragraph 0007 – “base module configured to control a plurality of peripheral network devices”), and in response to a service request from the central host controller, issue control commands to one or more of the in-room devices (0007 - “configuring the PaaS system to deliver an Application Program Interface (API) allowing the hotel property manager to monitor and control the IOT devices to reduce power and water usage within each hotel room independently or within a select property space conveniently and effectively to yield additional cost savings for utilities throughout the facility”).
Referring to independent claims 11 and 27, Deros shows a control and management system and method for a property having a plurality of rooms, comprising: a combined light 

Referring to claim 2 and 12, Deros shows wherein the control code when executed is operable to display state and environmental information received over the network interface from one or more of the in-room devices on the screen (Figure 5, Modular hub 72 degrees), and provide at least a portion of the state and environmental information over the network interface to the central host controller (temperature sensor and other sensed information provided to the enterprise server, paragraph 0085).
Referring to claim 4, Deros shows wherein the one or more network interfaces include one or more wireless network interfaces configured to communicate with the in-room devices 
Referring to claim 5, 13, 14, and 29, Deros shows wherein the climate control device is a packaged terminal air conditioner (PTAC) and the one or more network interfaces are configured to communicate with the PTAC over thermostat control wiring (abstract).   Claims 13 and 14 are identical.
Referring to claim 6, Deros shows wherein the climate control device is a packaged terminal air conditioner (PTAC) and the one or more network interfaces include one or more wireless network interfaces configured to communicate over a wireless personal area network (WPAN) with a PTAC monitor and control module coupled to the PTAC (purpose of the invention, Wi-fi interaction with devices and the associated relay as discussed in the abstract).
Referring to claim 8, Deros shows wherein the in-room devices include one or more sensor devices or audio/video (A/V) and entertainment devices, and the one or more network interfaces are configured to communicate with the one or more sensor devices or A/V and entertainment devices (Figure 5 shows volume controls while figure 6 shows “playing the beatles on spotify”).
Referring to claim 15 and 30, Deros shows wherein each combined light switch and thermostat is configured to control a respective lighting device over a wireless personal area network (WPAN) or a wireless local area network (WLAN) (Figure 6, lighting 610).
Referring to claim 17, Deros shows wherein the central host controller is configured to maintain a copy of a configuration database that stores configuration, real-time status and historic metrics for each of plurality of rooms (paragraphs 0012-0013 discuss learning and 
Referring to claim 18, Deros shows cloud control services in communication with the central host controller over the Internet, the cloud control services configured to maintain a configuration database that stores configuration, real-time status and historic metrics for each of plurality of rooms (PaaS, 0012-0013).
Referring to claim 19, Deros shows wherein the guest mobile control app permits controls of the specific room by causing the mobile device to send service requests to the combined light switch and thermostat when in the specific room and to send service requests to the cloud control services when remote from the specific room (Figure 1 shows Guest access on phone via BlueTooth or USB to the local controller while also providing Wifi, and cellular access via the central controller).
Referring to claim 20, Deros shows one or more on-property staff device or off-property corporate and operations devices configured to provide a portal for controlling in-room devices of, or display at least one of configuration, real-time status or historic metrics for, each of plurality of rooms (Hotel Employee Access, Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3,  16, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0110093 to Deros et al as shown above in view of U.S. Patent Application 2013/0282589 to Shoup et al.
While Deros shows wherein the network interface is further configured to communicate with a guest mobile device executing a guest mobile control application (app) which can issue control commands to one or more of the in-room devices or provide state and environmental information back to the guest mobile control app (Figure 6, smart phone and associated app).
Deros further shows the use of authentication and keys (Figure 1, Crypto box) including verification of the key, but does not show that these use a “time-limited authentication key”.
The use of authentication keys for mobile applications is well documented.   Shoup shows using authentication keys over a specific time period (paragraph 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use time-limited authentication keys as shown in Shoup as this would allow the system to prevent a user from accessing system components outside of desired hours.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0110093 to Deros et al as shown above in view of U.S. Patent Application 2010/0328314 to Ellingham et al.
Deros does not specifically show wherein the combined light switch and thermostat is configured to be mounted in an in-wall electrical box and derive power from in-wall alternating current (AC) wiring.

It would have been obvious to one of ordinary skill in the art to mount the combined light switch and thermostat of Deros to a wall mounted electrical box fed by in-wall electrical current because this is a standard practice for electrical devices and would allow the user easy to access the device while maintaining the device securely to the wall.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0110093 to Deros et al as shown above in view of “Encrypted Quick Response Scheme for Hotel Check-in and Access Control System.” by Cheong et al, hereinafter Cheong.
Deros does not show wherein the in-room devices include a battery-powered Bluetooth Low Energy (BLE) door lock of the room and the one or more network interfaces include one or more BLE interfaces configured to communicate over BLE with the battery-powered BLE door lock.
The use of BLE door locks for hotel checkin and operation is known from Cheong (Page 5, column 2 – “…which authenticates guests and a BLE module that sends control signal to unlock the BLE motorized door lock.”.   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/MICHAEL D MASINICK/            Primary Examiner, Art Unit 2117